 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10          STACIE DAVIS,                                  CASE NO. C19-1935 MJP

11                                Plaintiff,               ORDER OF REMAND

12                 v.

13          METRO TRANSIT KING COUNTY
            BUS CORPORATION et al,
14
                                  Defendants.
15

16

17
            THIS MATTER comes before the Court sua sponte. On January 31, 2020 this Court
18
     Ordered Defendants, who removed this case from King County Superior Court, to show cause
19
     why the Court has jurisdiction over this matter. (Dkt. No. 14.) Having reviewed the Complaint
20
     (Dkt. No. 1, Ex. 2), the Notice of Removal (Dkt. No. 1), and Defendants’ Response to the
21
     Court’s Order to Show Cause (Dkt. No. 15), the Court REMANDS this matter to the King
22
     County Superior Court.
23
     //
24


     ORDER OF REMAND - 1
 1          On September 30, 2019, Plaintiff, proceeding pro se, filed a complaint in King County

 2   Superior Court alleging that a King County Metro Transit bus driver trapped her between the

 3   doors of a bus, with her body “hanging halfway off” while he drove to the next stop. (Dkt. No.

 4   1, Ex. 2 (“Compl.”) at 7.) The bus driver “screamed at [Plaintiff] as though he was angry and

 5   said something to [her] that he shouldn’t ha[ve].” (Id.) When Plaintiff requested the video of

 6   this incident, her Public Records request was denied. (Id. at 6.) In bringing her allegations,

 7   Plaintiff used a form complaint, titled “Complaint for Violation of Civil Rights”; where the form

 8   asks, “Are you bringing suite against (check all that apply):” she checked the box, “State or local

 9   officials (a § 1983 claim).” (Id. at 5.)

10          Although Defendants removed this matter to federal court, asserting that the Court has

11   original jurisdiction under 28 U.S.C. § 1331 because “Plaintiff’s claims necessarily raise a

12   federal question that must be decided as part of Plaintiff’s affirmative case,” Defendants now

13   move to dismiss, noting that “[Plaintiff]’s complaint does not specify any constitutional or

14   statutory right she believes defendants violated, nor does she identify any official custom or

15   policy she believes led to her claimed injuries.” (Dkt. No. 5 at 2.) That is because Plaintiff

16   alleges a tort claim and a possible violation of the Public Records Act, not a Section 1983 claim;

17   Defendants have erroneously removed this case.

18          Nevertheless, Defendants ask the Court to dismiss rather than remand. (Dkt. No. 15 at 2.)

19   This would require the Court to ignore Plaintiffs’ allegations that plausibly state other claims and

20   instead find that by checking the wrong box on a form complaint she intended to assert a claim

21   she has not sufficiently pled. The Court declines to do so and REMANDS this case to the King

22   County Superior Court.

23

24


     ORDER OF REMAND - 2
 1         The clerk is ordered to provide copies of this order to Plaintiff and all counsel.

 2         Dated February 12, 2020.



                                                          A
 3

 4
                                                          Marsha J. Pechman
 5                                                        United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER OF REMAND - 3
